Citation Nr: 0823343	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a right shoulder disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a left ankle disorder


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1975 to December 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).


FINDINGS OF FACT

1.  Claims of service connection for a left ankle disorder 
and a right shoulder disorder were denied in October 2005.  
That decision was not appealed.

2.  Evidence presented since the October 2005 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1.  The October 2005 decision by the RO that denied the 
claims of service connection for a left ankle disorder and a 
right shoulder disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

2.  New and material evidence sufficient to reopen the claims 
of service connection for a left ankle disorder and a right 
shoulder disorder has not been presented.  
38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In January 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b), to include 
as interpreted by Kent v. Nicholson, 20 Vet. App. 1 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duties to 
notify and assist have been met.  

Claims of service connection for a left ankle disorder and a 
right shoulder disorder were initially denied in October 1999 
and applications to reopen the claims were denied in April 
2004.  In October 2005, the applications to reopen the claims 
were granted, but the claims were denied on the merits.  The 
October 2005 decision denying the claims of service 
connection for a left ankle disorder and a right shoulder 
disorder is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005). 

The October 2005 rating decision denied the claims of service 
connection for a left ankle disorder and a right shoulder 
disorder because the evidence did not show that a chronic 
left ankle or right shoulder condition was incurred in 
service or that either condition has existed continuously 
since service.  The decision noted that the veteran had 
submitted positive nexus opinions for each claim, but found 
that, based on the lack of rationale for this opinion, the 
positive opinions were outweighed by a VA examiner's negative 
nexus opinion, which was supported by rationale.  

Evidence submitted for the claim of service connection for a 
left ankle condition is limited to VA treatment records.  
Although this evidence is "new," in that the records were 
not previously seen, these records are not material since 
they are merely cumulative of medical evidence previously 
considered by the RO.  The evidence previously considered 
already established that the veteran had a left ankle 
disorder, and this "new" evidence fails to cure the defects 
presented by the previous decisions, namely the lack of 
evidence that a chronic left ankle injury was incurred in 
service or that the veteran had continuity of symptomatology 
since service.  Because the only additional evidence is 
cumulative of evidence previously considered, new and 
material evidence has not been submitted and the request to 
reopen is denied.

Evidence submitted for the claim of service connection for a 
right shoulder disorder includes VA treatment records and 
employment medical records indicating treatment for right 
shoulder pain in 1984 and December 1995.  Although this 
evidence is "new," it is not "material".  The "new" 
employment medical records merely indicate that the veteran 
sought treatment for right shoulder pain "of undetermined 
etiology" in 1984 and 1995.  The records do not contain any 
findings indicative of a link to service, suggesting that the 
condition preexisted 1984, or even suggesting that the 
condition existed continuously from 1984 to the subsequent 
complaint in 1995.  The evidence previously considered 
already established that the veteran developed a right 
shoulder disorder after service, and this "new" evidence 
fails to cure the defects presented by the previous 
decisions, namely the lack of evidence that a chronic right 
shoulder disorder was incurred in service or existed 
continuously since service.  Consequently, new and material 
evidence has not been submitted and the request to reopen is 
denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a right shoulder disorder.  
The request to reopen the claim is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a left ankle disorder.  The 
request to reopen the claim is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


